Name: 95/345/EC: Commission Decision of 3 August 1995 terminating the anti-dumping proceeding concerning imports into the United Kingdom of ammonium nitrate originating in Russia and terminating the anti-dumping review investigation concerning imports into the United Kingdom of ammonium nitrate originating in Lithuania
 Type: Decision
 Subject Matter: trade;  competition;  Europe;  political geography;  means of agricultural production
 Date Published: 1995-08-23

 Avis juridique important|31995D034595/345/EC: Commission Decision of 3 August 1995 terminating the anti-dumping proceeding concerning imports into the United Kingdom of ammonium nitrate originating in Russia and terminating the anti-dumping review investigation concerning imports into the United Kingdom of ammonium nitrate originating in Lithuania Official Journal L 198 , 23/08/1995 P. 0029 - 0030COMMISSION DECISION of 3 August 1995 terminating the anti-dumping proceeding concerning imports into the United Kingdom of ammonium nitrate originating in Russia and terminating the anti-dumping review investigation concerning imports into the United Kingdom of ammonium nitrate originating in Lithuania (95/345/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 1251/95 (2), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on production against dumped as subsidized imports from countries not members of the European Economic Community (3), as last amended by Regulation (EC) No 522/94 (4), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) In November 1992 the Commission initiated an anti-dumping proceeding concerning imports of ammonium nitrate originating in Belarus, Georgia, Lithuania, Russia, Turkmenistan, Ukraine and Uzbekistan into the United Kingdom (hereinafter referred to as 'the UK regional proceeding`) (5). (2) In May 1994, the anti-dumping proceeding concerning imports originating in Belarus, Georgia, Turkmenistan, Ukraine and Uzbekistan was terminated by Commission Decision 94/293/EC (6). By the same Decision, the investigation with regard to Lithuania and Russia was terminated by the acceptance of undertakings concerning imports of ammonium nitrate from both countries. (3) In June 1994, the Commission initiated an anti-dumping proceeding concerning imports of ammonium nitrate originating in Lithuania and Russia into the Community as a whole (hereinafter referred to as 'the Community-wide proceeding`) (7). (4) Following the initiation of the Community-wide proceeding, it became clear that should protective measures prove necessary, such measures would apply to the whole Community, including the United Kingdom. In such a case, the measures taken in the UK regional proceeding concerning imports from Russia and/or Lithuania would have to be repealed, since the United Kingdom market could not be simultaneously protected by two separate anti-dumping measures concerning imports of the same product from the same origin. In these circumstances, and without prejudice to the outcome of the Community-wide investigation, a review of Decision 94/293/EC was initiated (8), in order to allow interested parties to put forward their views on this issue. (5) No interested party commented directly on the issue raised in recital 4. B. CONCLUSION OF COMMUNITY-WIDE INVESTIGATION (6) The Community-wide investigation was concluded by Council Regulation (EC) No 2022/95 (9) imposing a definitive anti-dumping duty on imports of ammonium nitrate originating in Russia, and by Commission Decision 95/344/EC (10) terminating the Community-wide proceeding as regards imports originating in Lithuania. C. AMENDMENT TO DECISION 94/293/EC (7) In view of the imposition of a Community-wide anti-dumping duty on imports of ammonium nitrate originating in Russia, the Commission, in order to prevent the simultaneous imposition of two separate anti-dumping measures on these imports in the United Kingdom market, should not maintain the anti-dumping measure in the form of an undertaking concerning Russia and therefore the UK regional proceeding as regards imports of Russian ammonium nitrate should be terminated with effect from the date of entry into force of the Community-wide measures. (8) As regards Lithuania, the review of Decision 94/293/EC was limited to the issue raised in recital 4. In any event, no interested party has provided any evidence that the removal of the anti-dumping measure concerning imports from Lithuania in the UK regional proceeding would not lead again to the existence of injury to the UK industry. In these circumstances, the above measure should remain in force. (9) A proposal to take the above action was disclosed to all interested parties. No party objected to the termination of the regional proceeding as regards Russia; neither did any party contest the maintenance of regional measures in the case of imports from Lithuania. (10) No objections to the termination of the UK regional proceeding in respect of imports of ammonium nitrate originating in Russia were raised in the Advisory Committee; neither were there any objections to the maintenance of the anti-dumping measure concerning imports of ammonium nitrate originating in Lithuania, HAS DECIDED AS FOLLOWS: Article 1 The anti-dumping proceeding concerning imports into the United Kingdom of ammonium nitrate originating in Russia is terminated. Article 2 The review of Decision 94/293/EC, as it relates to imports of ammonium nitrate originating in Lithuania into the United Kingdom, is terminated. Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 3 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission